Case: 14-11018    Date Filed: 11/14/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-11018
                          Non-Argument Calendar
                        ________________________


                   D.C. Docket No. 1:12-cr-20420-JAG-1


UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

                                    versus

PHILLIP MIKLE,

                                                      Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                            (November 14, 2014)



Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                Case: 14-11018       Date Filed: 11/14/2014       Page: 2 of 4


       Phillip Mikle appeals his conviction and 240-month sentence imposed after

a jury convicted him of possession with intent to distribute cocaine and cocaine

base. After careful review, we affirm both his conviction and his sentence.

       Mikle first argues that, due to inconsistencies between the police officers’

trial testimony and police reports, the evidence was insufficient to establish his

guilt beyond a reasonable doubt. 1 We conclude sufficient evidence supported

Mikle’s conviction despite the alleged inconsistencies. Issues about conflicting

testimony are credibility issues for the jury to resolve, United States v. Moore, 525
F.3d 1033, 1049 (11th Cir. 2008), and we presume the jury resolved all credibility

issues in favor of its verdict, United States v. Taylor, 480 F.3d 1025, 1026 (11th

Cir. 2007). Here, the jury convicted Mikle and therefore found the officers’ trial

testimony to be credible despite any inconsistencies with the police reports.

Sufficient evidence supported every element of the charge, and the jury reasonably

concluded Mikle was guilty beyond a reasonable doubt. We accordingly affirm

Mikle’s conviction.

       Mikle also argues his sentence was procedurally and substantively

unreasonable.2 Mikle contends the sentence was procedurally unreasonable


       1
         This Court reviews the sufficiency of evidence to support a defendant’s conviction de
novo, viewing the evidence in the light most favorable to the government. United States v.
Taylor, 480 F.3d 1025, 1026 (11th Cir. 2007).
       2
         This Court reviews a sentence for procedural and substantive reasonableness under an
abuse of discretion standard. United States v. Wetherald, 636 F.3d 1315, 1320 (11th Cir. 2011).
                                               2
                Case: 14-11018       Date Filed: 11/14/2014      Page: 3 of 4


because the district court did not adequately explain its reasoning for declining to

grant a downward variance. This argument lacks merit. The record shows the

district court considered the parties’ arguments and issued a reasoned basis for its

decision to impose a sentence within the Guidelines range. See Rita v. United

States, 551 U.S. 338, 356 (2007) (“[W]hen a judge decides simply to apply the

Guidelines to a particular case, doing so will not necessarily require lengthy

explanation.”); United States v. Livesay, 525 F.3d 1081, 1090 (11th Cir. 2008)

(holding “sentencing judge is not required” to explicitly consider or discuss each of

the sentencing factors). Mickle’s sentence was therefore procedurally reasonable.

       Mikle opines that his sentence was substantively unreasonable because the

length of his conviction—240 months—is excessive in light of the crime for which

he was convicted: the possession of 1.4 grams of cocaine base and 0.8 grams of

cocaine powder. We conclude the district court did not abuse its discretion by

imposing the 240-month sentence. The district did not act unreasonably by

attaching great weight to the Guidelines’ treatment of Mikle’s criminal history and

less weight to the nature and circumstances of his offense. See United States v.

Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (“[W]e ordinarily . . . expect a sentence

with the Guidelines range to be reasonable.”) (quotation omitted); United States v.




The party who challenges the sentence bears the burden to show the sentence is unreasonable.
United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).
                                               3
              Case: 14-11018     Date Filed: 11/14/2014    Page: 4 of 4


Clay, 483 F.3d 739, 743 (11th Cir. 2007) (“The weight to be accorded any given

§3553(a) factor is a matter committed to the sound discretion of the district

court. . . .”) (quotation omitted). Given his extensive criminal history, Mikle

cannot show the district court afforded unjustified weight to this factor.

      In light of the foregoing reasons, we affirm Mikle’s conviction and his

sentence.

      AFFIRMED.




                                          4